Exhibit 10.6

 

Weston Capital Quest Corporation

P. O. Box 267175, Weston, FL 33326 Phone: 954 384-4092 Fax: 954 384-4567

 


AGREEMENT FOR CONSULTING SERVICES


 

This agreement is entered into this of November, 2007 by and between Rock Energy
Partners L.P. (hereinafter referred to as CLIENT) and Weston Capital Quest
Corporation (hereinafter referred to WCQ).  To simplify the language in this
Agreement, CLIENT also means any division, affiliate or principal of Rock Energy
Partners L.P. and/or Rocky Emery.

 

1.              CLIENT hereby retains WCQ as their Consultant to:

 

a.              Assist CLIENT in identifying a suitable OTC.BB corporation
(hereinafter referred to as OTC.BB) for use as a vehicle for going public. This
can be in the form of merger, share exchange or purchase.

 

b.              Review and assist CLIENT in revising its business plan.

 

c.               Assist in locating potential underwriters, market makers, and
IR firms once the company has gone public.

 

2.              The term of this agreement is for a period of twenty (24)
months. WCQ shall be entitled to the fees described in Section 4 below in the
event CLIENT, within 24 months from the expiration of this Agreement,
consummates a transaction with any person or entity introduced to CLIENT by WCQ
during the term of this Agreement.

 

3.              CLIENT agrees to submit promptly all documentation reasonably
requested by WCQ, subject to any limitation under securities or other applicable
law, such as financial statements, documents of incorporation, IRS reports and
filings, company history, legal issues, or any information pertaining to the
CLIENT.

 

4.              CLIENT agrees to pay for WCQ services as follows:

 

a.              For finding an OTC.BB acceptable to CLIENT, with Cash on hand of
a minimum of  $500,000. in the OTC.BB, the fee payable to WCQ will be $625,000. 
A fee of $50,000. is due and payable to WCQ upon signing this agreement. This
fee is not refundable but will be credited towards the $625,000. fee for the
OTC.BB or any other OTC.BB acceptable to the CLIENT. The remainder of the fee
due WCQ totaling $575,000., is to be placed in escrow, with WCQ’s attorney, at
the time of signing a Letter of Intent to merge, acquire or exchange shares with
the OTC.BB, as applicable, and will be disbursed to WCQ upon signing a Merger,
Purchase or Share Exchange Agreement, as applicable, between CLIENT and the
OTC.BB. All fees are to be paid by wire or Certified Funds. In addition, Three
Percent (3%) of the post merger, fully diluted, and outstanding stock will be
issued to WCQ upon closing the Merger, Acquisition or Share Exchange agreement
and such stock will have anti-dilution rights for a period of two (2) years.. In
the event CLIENT, or its successors, elects to file a registration with the SEC 
following the closing of the Merger, Acquisition or Share Exchange agreement
CLIENT hereby grants to WCQ “piggyback “ registration rights on the shares of
Common Stock to be issued to WCQ herein.

 

1

--------------------------------------------------------------------------------


 

Shares of stock in the new merged entity will not be issued until all fees are
paid to WCQ.

 

5.              Subsequent to the Merger, the current Shareholders of the OTC.BB
will retain approximately 7%  of the fully diluted post merger stock (to be
negotiated between CLIENT and Stockholders of the public corporation), WCQ will
be issued Three Percent (3%) of the fully diluted post merger shares outstanding
under the terms outlined in item 4. a. above. CLIENT will be responsible for all
fees relating to the merger, any subsequent public offering, including, but not
limited to, accounting, legal, Underwriting, Blue Sky, stock exchange listings,
investor relations and other required expenditures.

 

6.              CLIENT understands that any offering will result in further
dilution (issuance of stock).

 

7.              The CLIENT fully understands that WCQ are not Lenders, Brokers,
Dealers, Investment Bankers, Underwriters, Securities Sales Agents in any form.
WCQ may not by law, solicit the sale of any securities for any compensation
whatsoever.  WCQ is a financial consulting firm and not a Broker/Dealer or
Underwriter.

 

8.              CLIENT understands that WCQ makes no claims as to its ability to
raise money for CLIENT and that all efforts to raise capital are on a reasonable
best efforts basis.  Furthermore, CLIENT acknowledges that WCQ has advised
CLIENT to make its own investigation of any party introduced to CLIENT by WCQ. 
WCQ shall not be liable for any act or omission of any third party introduced to
CLIENT by WCQ.

 

9.              CLIENT understands that WCQ must rely upon the information
supplied to WCQ by its members, managers, officers, directors, agents and
employees. Therefore, the CLIENT agrees to defend, indemnify, hold harmless WCQ,
its officers, directors, agents and employees from and against any and all
claims, losses, damages, costs and expenses (including attorneys fees incurred
in defending or contesting any such claim) arising out of: (i) a breach of any
of the covenants, representations of CLIENT hereunder; and (ii) any inaccuracy
or incompleteness of any information supplied to WCQ by CLIENT; and (iii) any
breach by CLIENT of any state or federal securities, franchise or business
opportunity law; and (iv) any act or omission of CLIENT.

 

10.       CLIENT agrees to sign a NONDISCLOSURE AND NONCIRCUMVENTION AGREEMENT
with WCQ, a copy of which is attached hereto as Exhibit “A”.  CLIENT agrees to
deal solely with and through WCQ in dealing with any potential merger partner,
investor, lender, investment banker, or other third party introduced to CLIENT
by WCQ.

 

11.       CLIENT hereby represents and warrants as follows:

 

i.                  CLIENT is a Limited Partnership, validly existing and in
good standing in all states in which it does business;

 

2

--------------------------------------------------------------------------------


 

ii.               All facts, figures and other information provided to WCQ by
CLIENT are true and correct.

 

iii.            CLIENT will keep WCQ advised of all dealings with third parties
regarding any potential mergers, stock issuance, or loans secured by CLIENT.

 

12.       This agreement shall be construed in accordance with the laws of the
State of Florida.

 

13.       Any claim, controversy, dispute, or claim between the parties arising
out of this Agreement shall be resolved by binding arbitration in Broward
County, Florida in accordance with the commercial rules of the American
Arbitration Association.  The prevailing party in any such arbitration
proceeding shall be entitled to their costs, expenses and attorneys fees
incurred in connection with such arbitration proceeding.  Judgment on the award
of the arbitrator shall be final and binding and may be entered in any court
having jurisdiction over the award.

 

It is hereby agreed that the terms and conditions are satisfactory to all
parties and they set their hands and seal to this Agreement this 14th day of
November, 2007.

 

 

FOR: Rock Energy Partners L.P.

FOR: Weston Capital Quest Corporation

 

 

 

 

/s/ Rocky Emery

 

/s/ Joe Rotmil

 

Mr. Rocky Emery

Mr. Joe Rotmil

CEO & Individually

President

 

3

--------------------------------------------------------------------------------



 


WESTON CAPITAL QUEST CORPORATION

P. O. Box 267175, Weston, FL 33326   Phone: 954 384-4092  Fax: 954 384-4567

 

NON-DISCLOSURE AND NON-CIRCUMVENTION AGREEMENT

 

It is understood that a business relationship may be established between, Weston
Capital Quest Corporation, a Florida corporation, (hereinafter referred to as
“WCQ”) and Rock Energy Partners L.P. (hereinafter referred to as “Recipient”)
and it will be necessary for WCQ to furnish to Recipient certain confidential,
proprietary information which WCQ regards as valuable and confidential
(hereinafter the “Information”).

 

In consideration of the foregoing, and in order to induce WCQ to furnish certain
Information to Recipient, Recipient agrees that it will use the Information
solely in connection with the contemplated business relationship and that it
will not disclose it to others, except employees and agents of Recipient who are
required by their duties to have knowledge thereof.  All employees and agents of
Recipient who have received any Information shall be instructed as to its
confidential nature and shall agree not to disclose the Information for any
purpose not related to the contemplated business relationship. The undersigned
agrees to use at least the same degree of care to avoid disclosure or use of
such Information as they employ with respect to their own proprietary,
confidential information of like importance.

 

Neither Recipient nor any of its employees or agents will disclose any of the
Information to any person or entity without the prior written consent of WCQ,
except as required by applicable law or legal process, as to which Recipient
will give WCQ prompt notice and consult with WCQ on the advisability of seeking
a protective order or other means to preserve the confidential treatment of such
non-public Information required to be disclosed.

 

Recipient agrees not to make any copies or reproduce in any manner whatsoever
any or all of the Information.

 

Recipient agrees to indemnify and hold WCQ harmless from and against any and all
losses, damages, costs and expenses including, without limitation, any and all
reasonable fees and disbursements to legal counsel (whether incurred in
connection with suit, appeal or otherwise) paid, incurred or suffered by WCQ as
the result of, arising from or in connection with the breach or violation of any
of the covenants and agreements set forth herein.

 

Nothing herein shall obligate either party to disclose to the other any
Information, and except as otherwise provided herein, nothing herein shall
obligate either party to enter into any other agreement or arrangement with the
other.

 

At the conclusion of the relationship, or earlier upon request of WCQ, Recipient
shall return to WCQ all documents, memoranda, notes and other writings
constituting the Information supplied and will not retain any copies, extracts
or other reproductions of such documents, in whole or in part.

 

Recipient agrees that for a period of two (2) years from the date of this
Agreement, it will not, directly or indirectly, utilize the Information to the
detriment of WCQ.  In particular, but not in limitation of the foregoing,
Recipient shall not enter into any agreements or

 

1

--------------------------------------------------------------------------------


 

transactions with any person or entity introduced to Recipient by WCQ, directly
or indirectly, without the prior written consent of WCQ.

 

Recipient agrees not to circumvent, avoid or bypass WCQ, either directly or
indirectly, for the payment of fees, commissions or other benefit, either
financially or otherwise, from Information supplied to Recipient or individuals
or business entities introduced to Recipient by WCQ.

 

As used in this Agreement, the term “Information” shall include but not be
limited to names, addresses, telephone numbers and contact information of
potential lenders, investors, investment bankers, and similar financial
professionals, all information processes, methods practices, fabrications,
techniques, technical plans, computer programs and related documentation,
marketing plans, financial information, copyright material and other written
materials, and any other compilations of information, in whatever form
contained, which relate to the proposed business relationship between WCQ and
Recipient, which have not otherwise been disclosed by WCQ to the general public,
and which have been delivered or otherwise disclosed to Recipient.

 

The term “Information” shall not include information that:

 

(a) is part of the public domain prior to the date of disclosure by WCQ to
Recipient;

(b) becomes part of the public domain not due to any unauthorized act by or
omission of Recipient after the date of disclosure by WCQ; or

(c) Recipient can demonstrate it had independently developed or had knowledge
prior to disclosure to it by WCQ.

 

Recipient acknowledges and agrees that WCQ’s remedy at law for any breach under
this Agreement would be inadequate and therefore agrees and consents that
temporary and permanent injunctive relief may be granted in any proceeding which
may be brought to enforce any provision of this Agreement or any threatened
breach thereof, without the necessity of proof of inadequate remedy at law or
actual damage, and without being required to post a bond.  If the scope of any
restriction contained in this Agreement is too broad to permit enforcement of
such restriction to its full extent, then such restriction shall be enforced to
the maximum extent permitted by law, and the undersigned agrees that such scope
may be judicially modified accordingly in any proceeding brought to enforce such
restriction.

 

Recipient’s obligations under this Agreement shall survive the termination of
the business relationship, if any, between WCQ and Recipient, regardless of the
manner of such termination and shall be binding upon the Recipient and shall
inure to the benefit of WCQ, their heirs, personal representatives, successors
and assigns.

 

No failure or delay by WCQ in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege granted hereunder.

 

This Agreement contains the complete and entire understanding of the parties
with regard to the subject matter hereof and supersedes all prior discussions,
proposals, agreements or understandings, either written or oral, between the
parties relating to the subject matter hereof.

 

2

--------------------------------------------------------------------------------


 

This Agreement shall be governed by the laws of the State of Florida.  Venue for
any litigation between the parties hereto with respect to the subject matter
hereof shall be proper only in Broward County, Florida.  The prevailing party in
any such litigation shall be entitled to reimbursement of its costs and
reasonable attorney’s fees incurred in connection with such litigation in
addition to any other relief to which it may be granted.

 

This Agreement may not be amended except in writing signed by an authorized
representative of the respective parties.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement. Signed copies of this Agreement may be transmitted by
facsimile machine, and such signed copies transmitted via facsimile machine
shall be deemed as originals.

 

In witness whereof, the parties have executed this Agreement as of the date
indicated below their respective signatures.

 

Weston Capital Quest Corporation

Rock Energy Partners L.P.

Joe Rotmil, President

Rocky Emery, CEO & Individually

 

 

By:

/s/ Joe Rotmil

 

By:

/s/ Rocky Emery

 

 

 

Date:

November 14, 2007

 

Date:

November 14, 2007

 

 

3

--------------------------------------------------------------------------------



 


WESTON CAPITAL QUEST CORPORATION


 

December 17, 2007

 

Rocky Emery

CEO

Rock Energy Partners, LP

 

Dear Rocky:

 

Weston Capital Quest Corporation (WCQ) has agreed to remove the 2 year
anti-dilution provision from our Consulting agreement with Rock Energy Partners,
LP dated November 14, 2007.

 

The remainder of our agreement remains in full force as agreed.

 

 

Very truly yours,

 

 

 

/s/ Joe Rotmil

 

Joe Rotmil

 

 

President

 

P.O. Box 267175, Weston, FL 33326 Tel: 954 384-4092 Fax:  954 384-4567 E-mail: 
wcq@bellsouth.net

 

--------------------------------------------------------------------------------